United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



Inventors: Plaskos et al.			:
Application No. 16/118,814			:		Decision on Petition under
Filing Date: August 31, 2018			:		37 C.F.R. § 1.78(c)		
Attorney Docket No. 1001.0094-59U9	:

This is a decision on the renewed petition under 37 C.F.R. § 1.78(c) filed February 15, 2022.

The petition is granted.

A petition under 37 C.F.R. § 1.78(c) seeking to add three benefit claims was filed on January 5, 2021.  The Office issued a decision dismissing the petition on September 9, 2021.  The renewed petition was filed on February 15, 2022.  The renewed petition resolves the deficiencies identified in the prior decision.

The requirements set forth above have been satisfied, and the late benefit claim for priority under
35 U.S.C. § 119(e) is accepted as being unintentionally delayed.1

This decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior-filed provisional applications because the petition requirements of 37 C.F.R. § 1.78(c) and the formal requirements for claiming domestic benefit (See MPEP §§ 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed provisional applications.  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP § 211.05.

A corrected Filing Receipt including the late benefit claim accompanies this decision on petition.

Any questions concerning this matter may be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions

Enclosure: Corrected Filing Receipt


    
        
            
    

    
        1 37 C.F.R. § 1.78(c) requires the submission of a statement that the entire delay between the date the claim was due under 37 C.F.R. § 1.78(a)(4) and the date the claim was filed was unintentional.  The statement of delay in the petition is being construed as the statement required under 37 C.F.R. § 1.78(c).  If this is not a correct reading of the statement appearing in the petition, petitioner should promptly notify the Office.